DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry under 35 USC 371 of PCT/EP2018/052202 filed 30 January 2018 which claims the benefit of domestic priority to US Provisional Application no. 62/454,226, filed 3 February 2017.

Information Disclosure Statement
The information disclosure statement filed 2 August 2019 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

-and-

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 9, 10, 14, and 15 is/are rejected under 35 U.S.C. 102 (a1/a2) as being anticipated over Bonomi et al. (Atrial Fibrillation Detection using Photo-Plethysmography and Acceleration Data at the Wrist, Computing in Cardiology 2016; 43:277-280 – disclosed by Applicant).
In regard to claims 1, 9, and 14, Bonomi et al. is considered to describe  steps of monitoring an individual’s cardiac activity relying on photoplethysmograpy (PPG), wherein Bonomi et al. describe the steps and features for: obtaining, during a calibration phase, the ECG data for the individual from an ECG monitor (section 2.3; wherein the ECG data is collected from a Holter monitor and is used to provide a ground truth of rhythm types serving as a reference for identifying certain cardiac rhythms); obtaining during a calibration phase, calibration cardiac activity data for the individual from a wearable device comprising a PPG sensor (section 2.2; the PPG is recorded via wearable monitor which includes a motion sensor useful for determining a beat motion level useful in calibrating the PPG signal by suppressing pulses from the PPG that include motion artifacts, see section 2.4); obtaining, during a monitoring phase, monitoring cardiac activity for the individual from the wearable device comprising the PPG sensor (section 2.2 and 2.4); generating data from the ECG data and calibration cardiac activity data during the calibration phase (i.e., the ECG obtained from the Holter monitor is validated and the motion sensor data used in correcting the PPG); and calibrating, using the calibration data, the monitoring cardiac data activity obtained by 
	In regard to claims 2, 10, and 15, it is considered that the data obtained by Bonomi et al. is necessarily communicated to at least one of the individual or other recipient (i.e., a clinician) in order to analyze and verify the data in the manner as described.
	In regard to claims 3 and 4, Bonomi et al. is based on irregular patterns in inter-beat intervals (section 2.4).  Bonomi et al. is silent with respect to the inter-beat intervals comprise a series of R-R irregularities, however it is considered that the R-R interval representing heart rate is well known in the art for characterizing normal and abnormal sinus rhythms.

Allowable Subject Matter
Claims 5-8 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 5-7, 11, and 12, the prior art fails to describe the personalized cardiac activity threshold for use in the calibration.



	Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US Publication no. 2018/027988) teaches that PPG signals require calibration (para 5);
Bleich et al. (US Publication no. 2016/0148531) teaches that a PPG signals may be compared to an ECG signal for calibration (para 97);
Harris et al. (US Publication no. 2015/0182132) teaches that ECG signals and PPG signals may be used to calibrate each other (para 93).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        13 January 2021